COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-09-242-CV





H.B. GRIZZLE	APPELLANT



V.



NORTH TEXAS AUTO BODY, INC.	APPELLEES

D/B/A NORTH TEXAS RV REPAIR

AND D/B/A NORTH TEXAS

RECREATIONAL VEHICLE REPAIR,

AND KENNETH MINHINNETT,

INDIVIDUALLY AND AS PRINCIPAL,

OWNER, AND MANAGER OF EACH

ENTITY AND ASSUMED NAME

STATED ABOVE



------------



FROM THE 16TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant H.B. Grizzle timely filed a motion for new trial and a notice of appeal from the trial court’s April 22, 2009 final judgment.  The trial court granted appellant’s motion for new trial on July 20, 2009, while it still had plenary jurisdiction over the case.  
See
 Tex. R. Civ. P. 329b(e); 
In re Baylor Med. Ctr. at Garland
, 280 S.W.3d 227, 230 (Tex. 2008) (order).

On August 10, 2009, we informed the parties that it appeared the trial court’s granting of the motion for new trial rendered this appeal moot and that the appeal would be dismissed as moot unless, on or before August 20, 2009, any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.  Appellant responded that the notice of appeal was filed in an abundance of caution in the event this court determined that the new trial was granted after the trial court’s plenary jurisdiction had expired.

Having determined, however, that the trial court ordered a new trial before its plenary jurisdiction expired on August 5, 2009, we dismiss the appeal as moot.  
See
 Tex. R. App. P. 42.3(a), 43.2(f); Tex. R. Civ. P. 329b(e);
 State Farm Mut. Auto. Ins. Co. v. Smith
, No. 02-03-00046-CV, 2003 WL 22071455, at *1 (Tex. App.—Fort Worth Aug. 29, 2003, no pet.) (mem. op.). 



PER CURIAM

PANEL:  LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DELIVERED:  September 10, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.